DETAILED ACTION

Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims are either directed to a method or apparatus, which is one of the statutory categories of invention.
(Step 1: YES)

The examiner has identified Claim 1 as the claim which represents the claimed invention for analysis and is similar to Claims 9 & 17. Claim 1 recites the following limitations (additional elements emphasized in bold are considered to be parsed from the remaining abstract idea):
A method comprising:
receiving parking data from a plurality of vehicles in a fleet of vehicles;
creating a parking database based upon the parking data, wherein the parking database comprises a plurality of curated parking locations determined by analyzing the parking data;
generating a plurality of parking clusters based upon the parking database, wherein each of the plurality of parking clusters comprises a plurality of parking locations selected from the plurality of curated parking locations in the parking database; and identifying at least one of the plurality of parking clusters as a parking suggestion for a driver.

Under broadest reasonable interpretation, this claim covers performance of the limitations as a mental process (concepts performed in the human mind ) of receiving, generating, creating, and identifying a parking data. 
If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as concepts performed in the human mind, then it falls within the "mental process" grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it" ( or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally Linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). The vehicle in Claim 1 is just a generic means of transportation. The vehicle is recited at a high-level of generality (i.e., as a generic vehicle performing a generic transportation function) such that it amounts to no more than a mere tool to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.
(Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a vehicle amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept -rendering the claim patent ineligible. Thus claim 1 is not patent eligible.
(Step 2B: NO. The claims do not provide significantly more)

The dependent Claims 2-8, 10-16 & 18-20 further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nellros (US20200410861) in view of Sullivan (US20210217311).

Claim 1:
Nellros explicitly teaches:
A method comprising:
(Nellros) – “The present disclosure relates to techniques in the context of vehicles, and in particular to methods for identifying parking areas for vehicles.” (Abstract)

receiving parking data from a plurality of vehicles in a fleet of vehicles;
(Nellros) – “it is an object to make it possible for drivers to easily find suitable parking areas (e.g. where it's possible to stay overnight) and also to make it possible for them to share information about parking areas.” (Para 0006)
“the proposed method may determine the parking areas based on real-time data from connected vehicles.” (Para 0009)
“The proposed method comprises identifying parking areas using data provided by a plurality (or set) of vehicles 100.” (Para 0043)
“the method further comprises obtaining S1 position data of a plurality of vehicles 100 and determining S2 the stops 20 based on the position data.” (Para 0068)
Examiner Note: Per BRI, parking data may be any form of data related to a parking location or the act of parking.

[creating a parking database based upon the parking data, wherein the parking database comprises] a plurality of curated parking locations determined by analyzing the parking data;
(Nellros) – “FIG. 4a illustrates time stamped instantaneous positions 10 of the plurality of vehicles 100, recorded at different points in time. The time stamped positions 10 are e.g. recorded by positioning devices 12 in the plurality of vehicles 100.” (Para 0060)
“FIG. 4b illustrates stops that are determined from the position data of FIG. 4a. The stops 20 are those of the positions 10 (FIG. 4a) where any vehicle of the plurality of vehicles 100 have stopped, i.e. stayed for a pre-determined time. In other words, in contrast to the positions of FIG. 4a, which are only instantaneous positions of individual vehicles, the stops of FIG. 4b indicates positions where one of the plurality of vehicles has stayed for a significant time. Hence, one stop is typically defined by time, a geographical position (e.g. coordinates) and a vehicle identity. Stops may be determined in different ways as will be further described in relation to and FIG. 6. Generally, only stops where a vehicle has stopped for some time is relevant. The amount of time that a vehicle spent at the stops may also be recorded.” (Para 0061)
Examiner Note: Bracketed text not fully and explicitly taught by the primary reference, but is taught by non-primary reference later in the rejection. 
Examiner Note: Stops correspond to parking locations.

generating a plurality of parking clusters [based upon the parking database], wherein each of the plurality of parking clusters comprises a plurality of parking locations selected from the plurality of curated parking locations [in the parking database]; and
(Nellros) – “FIG. 4b also illustrates some examples of clusters 30 of stops 20 (marked by dashed ellipses). The clusters 30 are here formed by clustering or grouping the stops 20 based on the geographic positions of the stops 20. Here the stops 20 are grouped based on spatial (or geographical) closeness. In other words, one cluster 30 will represent vehicles stops 20 that are located close to each other. Thus, one cluster 30 may include a plurality of stops 20. When performing clustering of the stops 20, a plurality of clusters are formed. Some clusters 30 may each only comprise one single stop 20. Other clusters may each comprise several stops 20 that are in close proximity to each other.” (Para 0062)
Examiner Note: Bracketed text not fully and explicitly taught by the primary reference, but is taught by non-primary reference later in the rejection.

identifying at least one of the plurality of parking clusters as a parking suggestion for a driver.
(Nellros) – FIG. 4c illustrates parking areas 40 determined from the clusters 30. Parking areas 40 are clusters 30 that fulfil certain pre-defined criteria. A parking area 40 may be determined as a centre or average position of the vehicles in a cluster 30 that fulfil the certain criteria. The criteria may e.g. involve the number of vehicles in the cluster or other parameters as will be further explained below in connection with FIG. 5.” (Para 0063)
“the method further comprises providing S6 information identifying the determined parking areas to a user via a user interface 300.” (Para 0088)
Examiner Note: Parking Area corresponds to Parking Suggestion.

Nellros does not explicitly teach:
creating a parking database based upon the parking data, wherein the parking database comprises… based upon the parking database… in the parking database

Sullivan, in the same field of endeavor, teaches:
creating a parking database based upon the parking data, wherein the parking database comprises… based upon the parking database… in the parking database
(Sullivan) – “Systems and methods disclosed may determine and provide navigation-related suggestions to drivers based on crowdsourced information. Some navigation-related suggestions can include parking options.” (Para 0008)
“When trip data are analyzed by the navigation service 104, these trip data can be stored in a crowdsourced navigation database 134 that can be accessed by the navigation service 104. The trip data can be stored as individual records or can be aggregated based on selected destination location in view of a final destination location.” (Para 0030)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for identification of parking areas of Nellros with the database of Sullivan. One of ordinary skill in the art would have been motivated to make these modifications in order to “utilize parking-related, crowdsourced information to suggest navigation options to drivers” (Sullivan Para 0001) because “Often, parking at a destination is limited and the driver may be forced to find an alternative location to park their vehicle.” (Sullivan Para 0002)



Claim 2:
Nellros in combination with the references relied upon in Claim 1 teach those respective limitations. Nellros further teaches:
wherein identifying the parking suggestion for the driver is based upon a determined break location for the driver.
(Nellros) – “in some embodiments the method further comprises providing S6 information identifying the determined parking areas to a user via a user interface 300…One possibility is to mark parking areas, and their size, on a map in a graphical user interface so that drivers easily can check suitable places to take their breaks.” (Para 0088)

Claim 3:
Nellros in combination with the references relied upon in Claim 1 teach those respective limitations. Nellros further teaches:
wherein creating the parking database comprises:
Rejected using the same rationale as Claim 1.

analyzing the parking data to determine a plurality of geographic locations at which one or more of the plurality of vehicles stopped; and
(Nellros) – “FIG. 4a illustrates time stamped instantaneous positions 10 of the plurality of vehicles 100, recorded at different points in time. The time stamped positions 10 are e.g. recorded by positioning devices 12 in the plurality of vehicles 100.” (Para 0060)
“FIG. 4b illustrates stops that are determined from the position data of FIG. 4a. The stops 20 are those of the positions 10 (FIG. 4a) where any vehicle of the plurality of vehicles 100 have stopped, i.e. stayed for a pre-determined time. In other words, in contrast to the positions of FIG. 4a, which are only instantaneous positions of individual vehicles, the stops of FIG. 4b indicates positions where one of the plurality of vehicles has stayed for a significant time. Hence, one stop is typically defined by time, a geographical position (e.g. coordinates) and a vehicle identity. Stops may be determined in different ways as will be further described in relation to and FIG. 6. Generally, only stops where a vehicle has stopped for some time is relevant. The amount of time that a vehicle spent at the stops may also be recorded.” (Para 0061)

adding one or more of the plurality of geographic locations as parking locations [in the parking database] responsive to the parking data relating to one or more of the plurality of geographic locations fulfilling one or more criteria.
(Nellros) – “FIG. 4a illustrates time stamped instantaneous positions 10 of the plurality of vehicles 100, recorded at different points in time. The time stamped positions 10 are e.g. recorded by positioning devices 12 in the plurality of vehicles 100.” (Para 0060)
“FIG. 4b illustrates stops that are determined from the position data of FIG. 4a. The stops 20 are those of the positions 10 (FIG. 4a) where any vehicle of the plurality of vehicles 100 have stopped, i.e. stayed for a pre-determined time. In other words, in contrast to the positions of FIG. 4a, which are only instantaneous positions of individual vehicles, the stops of FIG. 4b indicates positions where one of the plurality of vehicles has stayed for a significant time. Hence, one stop is typically defined by time, a geographical position (e.g. coordinates) and a vehicle identity. Stops may be determined in different ways as will be further described in relation to and FIG. 6. Generally, only stops where a vehicle has stopped for some time is relevant. The amount of time that a vehicle spent at the stops may also be recorded.” (Para 0061)
Examiner Note: Bracketed text not fully and explicitly taught by the primary reference, but is taught by non-primary reference later in the rejection.

Nellros does not explicitly teach:
in the parking database

Sullivan, in the same field of endeavor, teaches:
in the parking database
(Sullivan) – “Systems and methods disclosed may determine and provide navigation-related suggestions to drivers based on crowdsourced information. Some navigation-related suggestions can include parking options.” (Para 0008)
“When trip data are analyzed by the navigation service 104, these trip data can be stored in a crowdsourced navigation database 134 that can be accessed by the navigation service 104. The trip data can be stored as individual records or can be aggregated based on selected destination location in view of a final destination location.” (Para 0030)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for identification of parking areas of Nellros with the database of Sullivan. One of ordinary skill in the art would have been motivated to make these modifications in order to “utilize parking-related, crowdsourced information to suggest navigation options to drivers” (Sullivan Para 0001) because “Often, parking at a destination is limited and the driver may be forced to find an alternative location to park their vehicle.” (Sullivan Para 0002)


Claim 4:
Nellros in combination with the references relied upon in Claim 3 teach those respective limitations. Nellros further teaches:
wherein the one or more criteria comprises the parking data indicating at least some of the plurality of vehicles stopped at one of the plurality of geographic locations.
(Nellros) – “FIG. 4a illustrates time stamped instantaneous positions 10 of the plurality of vehicles 100, recorded at different points in time. The time stamped positions 10 are e.g. recorded by positioning devices 12 in the plurality of vehicles 100.” (Para 0060)
“FIG. 4b illustrates stops that are determined from the position data of FIG. 4a. The stops 20 are those of the positions 10 (FIG. 4a) where any vehicle of the plurality of vehicles 100 have stopped, i.e. stayed for a pre-determined time. In other words, in contrast to the positions of FIG. 4a, which are only instantaneous positions of individual vehicles, the stops of FIG. 4b indicates positions where one of the plurality of vehicles has stayed for a significant time. Hence, one stop is typically defined by time, a geographical position (e.g. coordinates) and a vehicle identity. Stops may be determined in different ways as will be further described in relation to and FIG. 6. Generally, only stops where a vehicle has stopped for some time is relevant. The amount of time that a vehicle spent at the stops may also be recorded.” (Para 0061)

Claim 5:
Nellros in combination with the references relied upon in Claim 3 teach those respective limitations. Nellros further teaches:
wherein the one or more criteria comprises the parking data indicating at least some of the plurality of vehicles stopped at one of the plurality of geographic locations for at least a threshold amount of time.
(Nellros) – “FIG. 4a illustrates time stamped instantaneous positions 10 of the plurality of vehicles 100, recorded at different points in time. The time stamped positions 10 are e.g. recorded by positioning devices 12 in the plurality of vehicles 100.” (Para 0060)
“FIG. 4b illustrates stops that are determined from the position data of FIG. 4a. The stops 20 are those of the positions 10 (FIG. 4a) where any vehicle of the plurality of vehicles 100 have stopped, i.e. stayed for a pre-determined time. In other words, in contrast to the positions of FIG. 4a, which are only instantaneous positions of individual vehicles, the stops of FIG. 4b indicates positions where one of the plurality of vehicles has stayed for a significant time. Hence, one stop is typically defined by time, a geographical position (e.g. coordinates) and a vehicle identity. Stops may be determined in different ways as will be further described in relation to and FIG. 6. Generally, only stops where a vehicle has stopped for some time is relevant. The amount of time that a vehicle spent at the stops may also be recorded.” (Para 0061)

Claim 6:
Nellros in combination with the references relied upon in Claim 3 teach those respective limitations. Nellros further teaches:
wherein the one or more criteria comprises removing the parking data determined to be private property or a highway off-ramp.
(Nellros) – “However, the clustering may typically also reveal some areas that are not suitable parking areas, but where one or more vehicles frequently stop. Examples of such areas may be vehicle workshops, drivers' homes or private garages. Hence, to provide good information about parking areas some filtering is typically needed. In other words, the method further comprises determining S4 parking areas 40 by identifying clusters that fulfil one or more pre-determined criteria. A simple heuristic model may be used to decide if a cluster is a suitable parking area.” (Para 0077)

Claim 7:
Nellros in combination with the references relied upon in Claim 1 teach those respective limitations. Nellros further teaches:
wherein each of the plurality of parking clusters comprises at least two parking locations selected from the plurality of curated parking locations.
(Nellros) – “FIG. 4b also illustrates some examples of clusters 30 of stops 20 (marked by dashed ellipses). The clusters 30 are here formed by clustering or grouping the stops 20 based on the geographic positions of the stops 20. Here the stops 20 are grouped based on spatial (or geographical) closeness. In other words, one cluster 30 will represent vehicles stops 20 that are located close to each other. Thus, one cluster 30 may include a plurality of stops 20.” (Para 0062)

Claim 8:
Nellros in combination with the references relied upon in Claim 1 teach those respective limitations. Nellros further teaches:
wherein creating the plurality of parking clusters further comprises:
Rejected using the same rationale as Claim 1

receiving a subset of the plurality of curated parking locations [from the parking database];
(Nellros) – “FIG. 4a illustrates time stamped instantaneous positions 10 of the plurality of vehicles 100, recorded at different points in time. The time stamped positions 10 are e.g. recorded by positioning devices 12 in the plurality of vehicles 100.” (Para 0060)
“FIG. 4b illustrates stops that are determined from the position data of FIG. 4a. The stops 20 are those of the positions 10 (FIG. 4a) where any vehicle of the plurality of vehicles 100 have stopped, i.e. stayed for a pre-determined time. In other words, in contrast to the positions of FIG. 4a, which are only instantaneous positions of individual vehicles, the stops of FIG. 4b indicates positions where one of the plurality of vehicles has stayed for a significant time. Hence, one stop is typically defined by time, a geographical position (e.g. coordinates) and a vehicle identity. Stops may be determined in different ways as will be further described in relation to and FIG. 6. Generally, only stops where a vehicle has stopped for some time is relevant. The amount of time that a vehicle spent at the stops may also be recorded.” (Para 0061)
Examiner Note: Bracketed text not fully and explicitly taught by the primary reference, but is taught by non-primary reference later in the rejection. 
Examiner Note: Per BRI, a subset can be any grouping that is a part of a larger whole. Therefore stops correspond to a subset of the plurality of curated parking locations.

identifying the plurality of parking locations from the subset of the plurality of curated parking locations that are within a predetermined radius of each other; and
(Nellros) – “FIG. 4a illustrates time stamped instantaneous positions 10 of the plurality of vehicles 100, recorded at different points in time. The time stamped positions 10 are e.g. recorded by positioning devices 12 in the plurality of vehicles 100.” (Para 0060)
“FIG. 4b illustrates stops that are determined from the position data of FIG. 4a. The stops 20 are those of the positions 10 (FIG. 4a) where any vehicle of the plurality of vehicles 100 have stopped, i.e. stayed for a pre-determined time. In other words, in contrast to the positions of FIG. 4a, which are only instantaneous positions of individual vehicles, the stops of FIG. 4b indicates positions where one of the plurality of vehicles has stayed for a significant time. Hence, one stop is typically defined by time, a geographical position (e.g. coordinates) and a vehicle identity. Stops may be determined in different ways as will be further described in relation to and FIG. 6. Generally, only stops where a vehicle has stopped for some time is relevant. The amount of time that a vehicle spent at the stops may also be recorded.” (Para 0061)
“FIG. 4b also illustrates some examples of clusters 30 of stops 20 (marked by dashed ellipses). The clusters 30 are here formed by clustering or grouping the stops 20 based on the geographic positions of the stops 20. Here the stops 20 are grouped based on spatial (or geographical) closeness. In other words, one cluster 30 will represent vehicles stops 20 that are located close to each other.” (Para 0062)

grouping the plurality of parking locations into a parking cluster.
(Nellros) – “FIG. 4b also illustrates some examples of clusters 30 of stops 20 (marked by dashed ellipses). The clusters 30 are here formed by clustering or grouping the stops 20 based on the geographic positions of the stops 20. Here the stops 20 are grouped based on spatial (or geographical) closeness. In other words, one cluster 30 will represent vehicles stops 20 that are located close to each other. Thus, one cluster 30 may include a plurality of stops 20. When performing clustering of the stops 20, a plurality of clusters are formed. Some clusters 30 may each only comprise one single stop 20. Other clusters may each comprise several stops 20 that are in close proximity to each other.” (Para 0062)

Nellros does not explicitly teach:
from the parking database

Sullivan, in the same field of endeavor, teaches:
from the parking database 
(Sullivan) – “Systems and methods disclosed may determine and provide navigation-related suggestions to drivers based on crowdsourced information. Some navigation-related suggestions can include parking options.” (Para 0008)
“When trip data are analyzed by the navigation service 104, these trip data can be stored in a crowdsourced navigation database 134 that can be accessed by the navigation service 104. The trip data can be stored as individual records or can be aggregated based on selected destination location in view of a final destination location.” (Para 0030)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for identification of parking areas of Nellros with the database of Sullivan. One of ordinary skill in the art would have been motivated to make these modifications in order to “utilize parking-related, crowdsourced information to suggest navigation options to drivers” (Sullivan Para 0001) because “Often, parking at a destination is limited and the driver may be forced to find an alternative location to park their vehicle.” (Sullivan Para 0002)


Claim 9:
Nellros explicitly teaches:
A non-transitory computer-readable media comprising computer-readable instructions stored thereon that when executed by a processor cause the processor to: 
(Nellros) – “The control unit 11 is an embedded device that controls one or more electrical systems (or sub systems) in the vehicle 1. The control unit 11 comprises hardware and software. The hardware basically comprises various electronic components on a Printed Circuit Board, PCB. The most important of those components is typically a processing unit e.g. a microprocessor, along with a memory e.g. EPROM or a Flash memory chip.” (Para 0054)

receive parking data from a plurality of vehicles in a fleet of vehicles;
(Nellros) – “it is an object to make it possible for drivers to easily find suitable parking areas (e.g. where it's possible to stay overnight) and also to make it possible for them to share information about parking areas.” (Para 0006)
“the proposed method may determine the parking areas based on real-time data from connected vehicles.” (Para 0009)
“The proposed method comprises identifying parking areas using data provided by a plurality (or set) of vehicles 100.” (Para 0043)
“the method further comprises obtaining S1 position data of a plurality of vehicles 100 and determining S2 the stops 20 based on the position data.” (Para 0068)
Examiner Note: Per BRI, parking data may be any form of data related to a parking location or the act of parking.

[create a parking database based upon the parking data, wherein the parking database comprises] a plurality of curated parking locations determined by analyzing the parking data;
(Nellros) – “FIG. 4a illustrates time stamped instantaneous positions 10 of the plurality of vehicles 100, recorded at different points in time. The time stamped positions 10 are e.g. recorded by positioning devices 12 in the plurality of vehicles 100.” (Para 0060)
“FIG. 4b illustrates stops that are determined from the position data of FIG. 4a. The stops 20 are those of the positions 10 (FIG. 4a) where any vehicle of the plurality of vehicles 100 have stopped, i.e. stayed for a pre-determined time. In other words, in contrast to the positions of FIG. 4a, which are only instantaneous positions of individual vehicles, the stops of FIG. 4b indicates positions where one of the plurality of vehicles has stayed for a significant time. Hence, one stop is typically defined by time, a geographical position (e.g. coordinates) and a vehicle identity. Stops may be determined in different ways as will be further described in relation to and FIG. 6. Generally, only stops where a vehicle has stopped for some time is relevant. The amount of time that a vehicle spent at the stops may also be recorded.” (Para 0061)
Examiner Note: Bracketed text not fully and explicitly taught by the primary reference, but is taught by non-primary reference later in the rejection. 
Examiner Note: Stops correspond to parking locations.

generate a plurality of parking clusters [based upon the parking database], wherein each of the plurality of parking clusters comprises a plurality of parking locations selected from the plurality of curated parking locations [in the parking database]; and
(Nellros) – “FIG. 4b also illustrates some examples of clusters 30 of stops 20 (marked by dashed ellipses). The clusters 30 are here formed by clustering or grouping the stops 20 based on the geographic positions of the stops 20. Here the stops 20 are grouped based on spatial (or geographical) closeness. In other words, one cluster 30 will represent vehicles stops 20 that are located close to each other. Thus, one cluster 30 may include a plurality of stops 20. When performing clustering of the stops 20, a plurality of clusters are formed. Some clusters 30 may each only comprise one single stop 20. Other clusters may each comprise several stops 20 that are in close proximity to each other.” (Para 0062)
Examiner Note: Bracketed text not fully and explicitly taught by the primary reference, but is taught by non-primary reference later in the rejection.

identify at least one of the plurality of parking clusters as a parking suggestion for a driver.
(Nellros) – FIG. 4c illustrates parking areas 40 determined from the clusters 30. Parking areas 40 are clusters 30 that fulfil certain pre-defined criteria. A parking area 40 may be determined as a centre or average position of the vehicles in a cluster 30 that fulfil the certain criteria. The criteria may e.g. involve the number of vehicles in the cluster or other parameters as will be further explained below in connection with FIG. 5.” (Para 0063)
“the method further comprises providing S6 information identifying the determined parking areas to a user via a user interface 300.” (Para 0088)
Examiner Note: Parking Area corresponds to Parking Suggestion.

Nellros does not explicitly teach:
create a parking database based upon the parking data, wherein the parking database comprises… based upon the parking database… in the parking database

Sullivan, in the same field of endeavor, teaches:
create a parking database based upon the parking data, wherein the parking database comprises… based upon the parking database… in the parking database
(Sullivan) – “Systems and methods disclosed may determine and provide navigation-related suggestions to drivers based on crowdsourced information. Some navigation-related suggestions can include parking options.” (Para 0008)
“When trip data are analyzed by the navigation service 104, these trip data can be stored in a crowdsourced navigation database 134 that can be accessed by the navigation service 104. The trip data can be stored as individual records or can be aggregated based on selected destination location in view of a final destination location.” (Para 0030)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for identification of parking areas of Nellros with the database of Sullivan. One of ordinary skill in the art would have been motivated to make these modifications in order to “utilize parking-related, crowdsourced information to suggest navigation options to drivers” (Sullivan Para 0001) because “Often, parking at a destination is limited and the driver may be forced to find an alternative location to park their vehicle.” (Sullivan Para 0002)

Claim 10:
Rejected using the same rationale as Claim 2

Claim 11:
Rejected using the same rationale as Claim 3


Claim 12:
Rejected using the same rationale as Claim 4

Claim 13:
Rejected using the same rationale as Claim 5

Claim 14:
Rejected using the same rationale as Claim 6

Claim 15:
Rejected using the same rationale as Claim 7

Claim 16:
Rejected using the same rationale as Claim 8

Claim 17:
Nellros explicitly teaches:
A system comprising: a memory having computer-readable instructions stored thereon; 
(Nellros) – “The control unit 11 is an embedded device that controls one or more electrical systems (or sub systems) in the vehicle 1. The control unit 11 comprises hardware and software. The hardware basically comprises various electronic components on a Printed Circuit Board, PCB. The most important of those components is typically a processing unit e.g. a microprocessor, along with a memory e.g. EPROM or a Flash memory chip.” (Para 0054)

receive parking data from a plurality of vehicles in a fleet of vehicles;
(Nellros) – “it is an object to make it possible for drivers to easily find suitable parking areas (e.g. where it's possible to stay overnight) and also to make it possible for them to share information about parking areas.” (Para 0006)
“the proposed method may determine the parking areas based on real-time data from connected vehicles.” (Para 0009)
“The proposed method comprises identifying parking areas using data provided by a plurality (or set) of vehicles 100.” (Para 0043)
“the method further comprises obtaining S1 position data of a plurality of vehicles 100 and determining S2 the stops 20 based on the position data.” (Para 0068)
Examiner Note: Per BRI, parking data may be any form of data related to a parking location or the act of parking.

[create a parking database based upon the parking data, wherein the parking database comprises] a plurality of curated parking locations determined by analyzing the parking data;
(Nellros) – “FIG. 4a illustrates time stamped instantaneous positions 10 of the plurality of vehicles 100, recorded at different points in time. The time stamped positions 10 are e.g. recorded by positioning devices 12 in the plurality of vehicles 100.” (Para 0060)
“FIG. 4b illustrates stops that are determined from the position data of FIG. 4a. The stops 20 are those of the positions 10 (FIG. 4a) where any vehicle of the plurality of vehicles 100 have stopped, i.e. stayed for a pre-determined time. In other words, in contrast to the positions of FIG. 4a, which are only instantaneous positions of individual vehicles, the stops of FIG. 4b indicates positions where one of the plurality of vehicles has stayed for a significant time. Hence, one stop is typically defined by time, a geographical position (e.g. coordinates) and a vehicle identity. Stops may be determined in different ways as will be further described in relation to and FIG. 6. Generally, only stops where a vehicle has stopped for some time is relevant. The amount of time that a vehicle spent at the stops may also be recorded.” (Para 0061)
Examiner Note: Bracketed text not fully and explicitly taught by the primary reference, but is taught by non-primary reference later in the rejection. Stops correspond to parking locations.

generate a plurality of parking clusters [based upon the parking database], wherein each of the plurality of parking clusters comprises a plurality of parking locations selected from the plurality of curated parking locations [in the parking database]; and
(Nellros) – “FIG. 4b also illustrates some examples of clusters 30 of stops 20 (marked by dashed ellipses). The clusters 30 are here formed by clustering or grouping the stops 20 based on the geographic positions of the stops 20. Here the stops 20 are grouped based on spatial (or geographical) closeness. In other words, one cluster 30 will represent vehicles stops 20 that are located close to each other. Thus, one cluster 30 may include a plurality of stops 20. When performing clustering of the stops 20, a plurality of clusters are formed. Some clusters 30 may each only comprise one single stop 20. Other clusters may each comprise several stops 20 that are in close proximity to each other.” (Para 0062)
Examiner Note: Bracketed text not fully and explicitly taught by the primary reference, but is taught by non-primary reference later in the rejection.

identify at least one of the plurality of parking clusters as a parking suggestion for a driver.
(Nellros) – FIG. 4c illustrates parking areas 40 determined from the clusters 30. Parking areas 40 are clusters 30 that fulfil certain pre-defined criteria. A parking area 40 may be determined as a centre or average position of the vehicles in a cluster 30 that fulfil the certain criteria. The criteria may e.g. involve the number of vehicles in the cluster or other parameters as will be further explained below in connection with FIG. 5.” (Para 0063)
“the method further comprises providing S6 information identifying the determined parking areas to a user via a user interface 300.” (Para 0088)
Examiner Note: Parking Area corresponds to Parking Suggestion.

Nellros does not explicitly teach:
create a parking database based upon the parking data, wherein the parking database comprises… based upon the parking database… in the parking database

Sullivan, in the same field of endeavor, teaches:
create a parking database based upon the parking data, wherein the parking database comprises… based upon the parking database… in the parking database
(Sullivan) – “Systems and methods disclosed may determine and provide navigation-related suggestions to drivers based on crowdsourced information. Some navigation-related suggestions can include parking options.” (Para 0008)
“When trip data are analyzed by the navigation service 104, these trip data can be stored in a crowdsourced navigation database 134 that can be accessed by the navigation service 104. The trip data can be stored as individual records or can be aggregated based on selected destination location in view of a final destination location.” (Para 0030)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for identification of parking areas of Nellros with the database of Sullivan. One of ordinary skill in the art would have been motivated to make these modifications in order to “utilize parking-related, crowdsourced information to suggest navigation options to drivers” (Sullivan Para 0001) because “Often, parking at a destination is limited and the driver may be forced to find an alternative location to park their vehicle.” (Sullivan Para 0002)

Claim 18:
Rejected using the same rationale as Claim 2

Claim 19:
Rejected using the same rationale as Claim 3

Claim 20:
Rejected using the same rationale as Claim 8

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Vereshchagin (US-20200200562) teaches a method and a server for determining parking suggestions.
Sonnabend (US-20140132767) teaches a means for collection of parking data.
Kuhlman (US-20120056758) teaches a vehicle parking spot locator system and method.
Beaurepaire (US-11460315) teaches an approach for providing a shared vehicle parking search route.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID RUBEN PEDERSEN whose telephone number is (571)272-9696. The examiner can normally be reached M-Th: 07:00 -16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID RUBEN PEDERSEN/Examiner, Art Unit 3667        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                                   
October 7, 2022